Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Chinese patent documents cited in the information disclosure statement of 25 November 2020 have been considered with respect to the provided English translations.
Specification
The disclosure is objected to because of the following informalities:
  The status of the parent application in paragraph [0001] needs to be updated. In paragraph [0047] the definition for variable n for the formula M(CO)n(amine)6-n needs to be provided. 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


These claims teach the metal-amine complex is a metal unsaturated fatty amine complex, a metal oleylamine complex, or a metal hexadecylamine complex. The specification teaches, in paragraphs [0047] and [0059] and the examples that the metal-amine complex is a metal carbonyl-amine complex, metal carbonyl oleylamine complex, or a metal carbonyl hexadecylamine complex. Thus the claimed complex compositions are different from those disclosed in the specification. This discrepancy needs to be corrected.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
This claim teaches the metal of the complex of claim 1 is a transition metal, but it is clear from the preamble of claim 1 that teaches the process produces a transition metal dichalogenide 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2019/0194036.
This reference teaches producing tungsten disulfide nanosheets which have a linear dimension in the range of 1-100 nm. The nanosheets are produced by heating a mixture of tungsten hexachloride; octadecene, a noncoordinating solvent; and oleylamine at 140oC, and then adding a solution of thioacetamide in oleylamine and heating the mixed solution to 200oC. This process reads upon that claimed. 
Claims 1-3, 5, 11-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106395765.
The translation for this reference shoes it teaches a process for producing molybdenum ditelluride by producing a molybdenum hexacarbonyl-oleylamine complex in oleylamine, a coordinating solvent and combining the complex and Te-TOP in oleylamine at 80o and then rising the temperature to 320oC. This is the claimed process. Figure 3-1 shows that produced 2 nanoparticles have a lateral dimension of less than 100 nm and thus falls within the range of claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 18 rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2019/0194036.
This reference teaches producing tungsten disulfide nanosheets which have a lateral dimension in the range of 1-100 nm. The nanosheets are produced by heating a mixture of tungsten hexachloride; octadecene, a noncoordinating solvent; and a surface modifier selected from C6-40 aliphatic amines, such as oleylamine, octylamine or heptadecylamine, at 140oC, and then adding a solution of thioacetamide in oleylamine and heating the mixed solution to 200oC. This process reads upon that claimed, as discussed above. The teaching of C6-40 aliphatic amine, such as oleylamine, octylamine or heptadecylamine suggests to one of ordinary skill in the art that the surface modifier can be hexadecylamine. This is because the exemplified amines have C8, C17 and C18 which makes obvious to use of aliphatic alkyl amines in the range of C8-C18, which includes the claimed hexadecylamine. The reference suggests the claimed process. The taught size range of 1-100 nm overlaps that of claim 18. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05.
Allowable Subject Matter
Claims 6-10, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the art of record of the claimed process where the chalcogenide source is one of the compounds of claims 6-10 or 20. There is no teaching or suggestion in the art of record of the claimed process where the solvent in which the chalcogenide source and the transition metal-amine complex is reacted is hexadecylamine. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
9/13/21